

EIGHTH LOAN MODIFICATION AGREEMENT
 
     This Eighth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of August 23, 2010, with an effective date as of
July 30, 2010 (the “Eighth Loan Modification Effective Date”), by and between
SILICON VALLEY BANK, a California corporation, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”) and VOXWARE, INC., a
Delaware corporation with its chief executive office located at 300 American
Metro Blvd, Suite 155, Hamilton, NJ 08619 (“Borrower”).
 
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of January 3, 2007, but
effective as of December 29, 2006, evidenced by, among other documents, a
certain Amended and Restated Loan and Security Agreement dated as of January 3,
2007, but effective as of December 29, 2006, by and between Borrower and Bank,
as amended by a certain First Loan Modification Agreement dated as of February
2, 2007, as further amended by a certain Second Loan Modification Agreement,
dated as of February 13, 2008 but effective as of December 27, 2007, as further
amended by a certain Waiver and Third Loan Modification Agreement, dated as of
November 14, 2008, as further amended by a certain Waiver and Fourth Loan
Modification Agreement, dated as of February 17, 2009, as further modified by a
certain Fifth Loan Modification Agreement, dated as of March 31, 2009, as
further amended by a certain Sixth Loan Modification Agreement, entered into as
of June 24, 2009, with an effective date of June 1, 2009, and as further amended
by a certain Seventh Loan Modification Agreement entered into as of September 9,
2009, in each case by and between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as defined in the Loan Agreement.
 
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the Intellectual Property
Collateral as described in a certain Intellectual Property Security Agreement
dated as of December 29, 2003 (as amended, the “IP Security Agreement”)
(together with any other collateral security granted to Bank, the “Security
Documents”).
 
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
 
3. DESCRIPTION OF CHANGE IN TERMS.
 
     A. Modifications to Loan Agreement.
 

          1      The Loan Agreement shall be amended by adding the following
text at the end of Section 6.2(a)(vi) thereof:   “Notwithstanding the foregoing,
Borrower may deliver its 2010 year-end financial statements to Bank on or before
October 28, 2010.”   2 The Loan Agreement shall be amended by deleting the
following Section 6.9(a) thereof in its entirety:   “ (a) Minimum Liquidity. As
of the Seventh Loan Modification Effective Date, and at all times thereafter
(certified monthly by the Borrower), liquidity in an amount equal to or greater
than Two Million Five Hundred Thousand Dollars ($2,500,000), calculated as the
sum of (i) Borrower’s unrestricted and unencumbered cash in accounts at Bank
plus (ii) the aggregate Availability Amount.”


--------------------------------------------------------------------------------



 

                    and inserting in lieu thereof the following:   “ (a) Minimum
Liquidity. As of the Eighth Loan Modification Effective Date, and at all times
thereafter (certified monthly by the Borrower), liquidity in an amount equal to
or greater than Two Million Dollars ($2,000,000), calculated as the sum of (i)
Borrower’s unrestricted and unencumbered cash in accounts at Bank plus (ii) the
aggregate Availability Amount.”   3 The Loan Agreement shall be amended by
deleting the following definitions from Section 13.1 thereof, each in its
entirety:   ““Revolving Line Maturity Date” is July 30, 2010.   “Streamline
Period” is, on and after the Seventh Loan Modification Effective Date, the
period (i) commencing on the first day of the month following the immediately
preceding month (the “Measurement Month”) in which Borrower’s (a) average daily
unrestricted and unencumbered cash at Bank during such Measurement Month plus
(b) the Availability Amount, as measured on the last day of the Measurement
Month, is at least Three Million Five Hundred Thousand Dollars ($3,500,000), as
determined by Bank, in its sole discretion; and (ii) terminating on the earlier
to occur of (X) the occurrence of a Default or an Event of Default; and (Y) the
first day in which Borrower fails to maintain (a) unrestricted and unencumbered
cash in accounts at Bank plus (b) the aggregate Availability Amount, as
determined by Bank, in its sole discretion, of at least $3,500,000. Borrower
shall give Bank prior written notice of Borrower’s intention to enter into any
such Streamline Period.”   and inserting in lieu thereof the following:  
““Revolving Line Maturity Date” is July 29, 2011.   “Streamline Period” is, on
and after the Eighth Loan Modification Effective Date, the period (i) commencing
on the first day of the month following the immediately preceding month (the
“Measurement Month”) in which Borrower’s (a) average daily unrestricted and
unencumbered cash at Bank during such Measurement Month plus (b) the
Availability Amount, as measured on the last day of the Measurement Month, is at
least Three Million Dollars ($3,000,000), as determined by Bank, in its sole
discretion; and (ii) terminating on the earlier to occur of (X) the occurrence
of a Default or an Event of Default; and (Y) the first day in which Borrower
fails to maintain (a) unrestricted and unencumbered cash in accounts at Bank
plus (b) the aggregate Availability Amount, as determined by Bank, in its sole
discretion, of at least $3,000,000. Borrower shall give Bank prior written
notice of Borrower’s intention to enter into any such Streamline Period.”   4
The Compliance Certificate appearing as Exhibit C to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.


4. FEES. Borrower shall pay to Bank a renewal fee equal to Five Thousand Dollars
($5,000), which fee shall be due on the date hereof and shall be deemed fully
earned as of the date hereof. Borrower shall also reimburse Bank for all legal
fees and expenses incurred in connection with this amendment to the Existing
Loan Documents.
 

--------------------------------------------------------------------------------



5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the IP Security Agreement, dated as of December 29, 2003 and acknowledges,
confirms and agrees that said IP Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined in said IP
Security Agreement, and shall remain in full force and effect.
 
6. RATIFICATION OF PERFECTION CERTIFICATE; ADDITIONAL COVENANTS. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of May 24, 2006, executed
by Borrower and delivered to Bank, and acknowledges, confirms and agrees the
disclosures and information above Borrower provided to Bank in the Perfection
Certificate has not changed, as of the date hereof. Borrower is not a party to,
nor is bound by, any license or other agreement with respect to which Borrower
is the licensee (a) that prohibits or otherwise restricts Borrower from granting
a security interest in Borrower’s interest in such license or agreement or any
other property, or (b) for which a default under or termination of could
interfere with the Bank’s right to sell any Collateral. Borrower shall provide
written notice to Bank within ten (10) days of entering or becoming bound by any
such license or agreement (other than over-the-counter software that is
commercially available to the public). Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (x) all such licenses or contract rights to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement (such consent or authorization may include a licensor’s agreement to a
contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. In addition,
the Borrower hereby certifies that no Collateral is in the possession of any
third party bailee (such as at a warehouse). In the event that Borrower, after
the date hereof, intends to store or otherwise deliver the Collateral to such a
bailee, then Borrower shall first receive, the prior written consent of Bank and
such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank.
 
7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
 
8. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s security
interest in the Collateral, including a notice that any disposition of the
Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code. In addition, Borrower hereby
authorizes Bank to make such other filings as Bank shall deem appropriate to
further perfect or protect Bank’s security interest in the Collateral, in each
case at Borrower’s sole expense.
 
9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
 
10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
 

--------------------------------------------------------------------------------



11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
 
12. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
13. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the Commonwealth of Massachusetts in any
action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.
 
14. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
 
[The remainder of this page is intentionally left blank]
 

--------------------------------------------------------------------------------



     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the date first above
written.

 

 BORROWER: BANK:    VOXWARE, INC. SILICON VALLEY BANK   By: /s/ William G.
Levering        By: /s/ Jay T. Tracy Name:  William G. Levering Name:  Jay T.
Tracy Title: CFO Title: Vice President


     The undersigned, VERBEX ACQUISITION CORPORATION, a Delaware corporation
(“Guarantor”) hereby: (i) ratifies, confirms and reaffirms, all and singular,
the terms and conditions of (A) a certain Unlimited Guaranty of the obligations
of Borrower to Bank dated January 27, 2004 (the “Guaranty”), and (B) a certain
Security Agreement by Guarantor in favor of Bank dated January 27, 2004 (the
“Security Agreement”); (ii) acknowledges, confirms and agrees that the Guaranty
and the Security Agreement shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith; and (iii) acknowledges, confirms and agrees that the obligations of
Guarantor to Bank under the Guaranty include, without limitation, all
Obligations of Borrower to Bank under the Loan Agreement, as amended by this
Loan Modification Agreement.
 

  VERBEX ACQUISITION CORPORATION                By: /s/ William G. Levering
             Name:  William G. Levering     Title: CFO

 
     The undersigned, VOXWARE(UK) Limited, a company registered under the laws
of England and Wales (“UK Guarantor”) hereby: (i) ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (A) a certain Deed of
Guaranty of the obligations of Borrower to Bank dated as of February 5, 2009
(the “UK Guaranty”), and (B) a certain Mortgage Debenture by UK Guarantor in
favor of Bank dated as of February 5, 2009 (the “Debenture”); (ii) acknowledges,
confirms and agrees that the UK Guaranty and the Debenture shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith; and (iii) acknowledges,
confirms and agrees that the obligations of UK Guarantor to Bank under the UK
Guaranty include, without limitation, all Obligations of Borrower to Bank under
the Loan Agreement, as amended by this Loan Modification Agreement.

 

  VOXWARE (UK) Limited                By: /s/ Scott J. Yetter             
Name:  Scott J. Yetter     Title: President and CEO


--------------------------------------------------------------------------------



Exhibit A
COMPLIANCE CERTIFICATE
 

TO: SILICON VALLEY BANK Date:       FROM:  VOXWARE, INC.


The undersigned authorized officer of Voxware, Inc. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with generally GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 

Reporting Covenant Required Complies   Monthly financial statements with  
Monthly within 30 days Yes  No   Compliance Certificate   Annual financial
statement (CPA Audited) + CC   FYE within 120 days Yes  No   10-Q, 10-K and 8-K
  Within 5 days after filing with SEC Yes  No   Borrowing Base Certificate A/R
Agings   Monthly within 30 days Yes  No   Transaction Reports   Weekly and with
each request for a Yes  No   Credit Extension (Monthly within 15   days during a
Streamline Period or if no   outstanding Credit Extensions under the   Revolving
Line)   Audit   Annually Yes  No   Board approved projections   Annually Yes  No
  The following Intellectual Property was registered after the Effective Date
(if no registrations, state “None”)
  _____________________________________________________________________________
 


Financial Covenant Required Actual Complies   Minimum Liquidity (at all times)  
$2,000,000   $________ Yes  No


Performance Pricing Applies Streamline Period Prime + 1.25% Yes  No Not in
Streamline Period Prime + 2.25% Yes  No


--------------------------------------------------------------------------------



     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
 
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 

     


  Voxware, Inc.   BANK USE ONLY       Received by: _____________________________
  By: _________________________________________                                
         AUTHORIZED SIGNER   Name: _______________________________________  
Date: ___________________________________   Title:
________________________________________       Verified:
_________________________________                                        
 AUTHORIZED SIGNER     Date: ___________________________________      
Compliance Status:      Yes   No


--------------------------------------------------------------------------------



Schedule 1 to Compliance Certificate
 
Financial Covenants of Borrower
 

Dated: _________________________________


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.
 
I. Section 6.9(a) Minimum Liquidity.
 

                  Required: Maintain as of the Eighth Loan Modification
Effective Date, and at all times thereafter (certified monthly by the Borrower),
liquidity in an amount equal to or greater than Two Million Dollars
($2,000,000), calculated as the sum of (i) Borrower’s unrestricted and
unencumbered cash in accounts at Bank plus (ii) the aggregate Availability
Amount.   Actual:     A. Borrower’s unrestricted and unencumbered cash in
accounts at Bank $_____________________________   B. Availability Amount
$_____________________________   C. LIQUIDITY (line A plus line B)
$_____________________________     Is line C equal to or greater than
$2,000,000?


      ______ No, not in compliance ______ Yes, in compliance


--------------------------------------------------------------------------------